Filed 05/24/19                                       Case 18-90258                                                    Doc 272



       1
       2
       3                                         POSTED ON WEBSITE
                                                NOT FOR PUBLICATION
       4
       5
                                     UNITED STATES BANKRUPTCY COURT
       6
                                      EASTERN DISTRICT OF CALIFORNIA
       7
       8
       9
           In re                                         )    Case No. 18-90258-E-7
      10                                                 )    Docket Control No. MF-6
           ANDREAS ABRAMSON,                             )
      11                                                 )
                                  Debtor.                )
      12                                                 )
      13   This Supplemental Memorandum Decision is not appropriate for publication.
           It may be cited for persuasive value on the matters addressed.
      14
      15
                        SUPPLEMENTAL MEMORANDUM OPINION AND DECISION
      16                     TO RULING STATED ON RECORD GRANTING
                              DEBTOR’S AMENDED MOTION TO AVOID
      17                         JUDICIAL LIEN OF HELEN McABEE
      18           Andreas Abramson, the Chapter 7 Debtor (“Debtor”), filed an Amended Motion to Avoid
      19   the Judicial Lien of Helen McAbee (“Creditor”) on August 8, 2018. Motion, Dckt. 141. The court
      20   granted the Motion of Bernadette Cattaneo, the Debtor’s ex-spouse and a co-obligor on the judgment
      21   of Creditor (“Intervenor”), allowing her to participate in this contested matter due to her financial
      22   interest in the outcome. Order, Dckt. 225. In allowing the intervention, the court placed the
      23   condition that her participation would not be duplicative or unnecessarily cumulative, and would not
      24   be conducted in a way to constitute an inappropriate “double teaming” against Debtor. Id.; Civil
      25   Minutes, Dckt, 222. The briefing and determination of the legal issues were conducted at a prior
      26   hearing and then the evidentiary hearing was conducted to determine the value of the property
      27   securing Creditor’s claim to compute the lien avoidance were conducted with these three Parties.
      28           The court’s determination of the legal issues raised in this Contested Matter are stated in this
Filed 05/24/19                                       Case 18-90258                                                   Doc 272



       1   Memorandum Opinion and Decision, which incorporates the prior ruling in this Contested Matter
       2   on said issue.
       3          For the factual issue of the value of the Property and determination of what constitutes the
       4   avoidable part of Creditor’s judgment lien, the court conducted an evidentiary hearing in this
       5   Contested Matter on March 13, 2019. The court’s oral findings of fact and conclusions of law for
       6   the Evidentiary Hearing were stated orally on the record (Fed. R. Civ. P. 52(a), Fed. R. Bankr. P.
       7   7052, 9014(b)) at that hearing, which are made a part hereof by this reference.
       8          The avoidance of a judicial lien pursuant to 11 U.S.C. § 522(f) is a core matter arising under
       9   the Bankruptcy Code for which the bankruptcy judge of the United States Bankruptcy Court enters
      10   the judgment. 11 U.S.C. § 522(f); 28 U.S.C. § 1334 and § 157; and the referral of bankruptcy cases
      11   and all related matters to the bankruptcy judges in this District. ED Cal. Gen Order 182, 223.
      12                                      SUMMARY OF DECISION
      13          The court has determined that the real property commonly known as 83 Sanguinetti Court,
      14   Copperopolis, California (the “Property”) encumbered by Creditor’s Judgment Lien in the California
      15   Superior Court for the County of San Benito Case No. CU-10-00017, has a value of $1,305,377.00.
      16   Creditor’s judgment secured by the Property by the Judgment Lien is ($770,000.00).1
      17          In addition to Creditor’s Judgment Lien, the Property is encumbered by: (1) a deed of trust
      18   which is senior in priority to Creditor’s Judgment Lien which secures an obligation in the amount
      19   of ($925,557.00), (2) Debtor’s homestead exemption in the amount of ($75,000.00) that is senior
      20   in priority to the Judgment Lien, (3) a second deed of trust junior in priority securing an obligation
      21   in the amount of ($265,000.00), and (4) a third deed of trust junior in priority securing an obligation
      22   in the amount of ($16,000.00).
      23          After performing the mathematical calculation provided in 11 U.S.C. § 522(f) (2), the court
      24   determines that Creditor’s Judgment Lien for all amounts in excess of ($304,818.00) is avoided
      25   pursuant to 11 U.S.C. § 522(f). The ($465,182.00) amount of the judgment lien that is avoided
      26
      27
                  1
                     For this Memorandum Opinion and Decision the court identifies obligations and debts as
      28   ($ negative) numbers to clearly distinguish them from values and positive amounts.

                                                             2
Filed 05/24/19                                           Case 18-90258                                                  Doc 272



       1   pursuant to 11 U.S.C. § 522(f) is preserved for the benefit of Debtor as provided in 11 U.S.C.
       2   § 522(i), § 550, and § 551.
       3                                                  DISCUSSION
       4           The present Motion concerns the Property, which is the Debtor’s residence. Debtor has
       5   claimed, and no objection to which was made, a $75,000.00 homestead exemption in the Property.
       6   Amended Schedule C, Dckt. 71 at 2.
       7           As determined at the Evidentiary Hearing, the Property has a value of $1,305,375.00.
       8           After performing the mathematical calculation provided in 11 U.S.C. § 522(f) (2), the court
       9   determines that there is $304,818.00 in value that secures Creditor’s Judgment Lien.
      10           Fair Market Value of Property.........................................$1,305,375.00
      11           Obligation Secured by Senior Deed of Trust..................($ 925,557.00)
      12           Debtor’s Homestead Exemption.....................................($    75,000.00)
      13           Value of Debtor’s Interest Encumbered by Judgment Lien........$304,818.00
      14   The total amount of the obligation secured by the judgment lien is ($770,000.00). After applying
      15   the $304,818.00 of value in the property, there is ($465,182.00) “excess” of the judgment lien for
      16   which there is no value in the Property.
      17           The issues addressed at the December 20, 2018 hearing and conclusions stated in the Civil
      18   Minutes from the hearing which are stated below are incorporated herein.
      19   Application of 11 U.S.C. § 522(f) When
           Property is Encumbered by Consensual Liens
      20   Junior to the Judgment Lien2
      21           11 U.S.C. § 522(f)(1)(A) provides that a debtor may avoid the fixing of a judicial lien on
      22   exempt property "to the extent that such lien impairs an exemption to which the debtor would have
      23   been entitled." These simple words have caused decades of legal hand wringing, appeals, Supreme
      24   Court review, and well-intended remedial legislation. From a review of the cases, the application
      25   of these provisions in the situation where the judgment lien is sandwiched between two consensual
      26
      27
                   2
                      This is the court’s ruling stated at the December 20, 2018 hearing on this Motion, which is now
      28   unified into the court’s final decision upon the completion of the evidentiary hearing.

                                                                  3
Filed 05/24/19                                       Case 18-90258                                                    Doc 272



       1   liens continues to cause consternation.
       2          With the 1994 amendments to 11 U.S.C. § 522(f)(2) Congress believed it was providing the
       3   parties and trial judges a simple mathematical formula to determine impairment. While a
       4   mathematical formula, the delving into the statutory language continues. See COLLIER                ON

       5   BANKRUPTCY, 16TH EDITION, ¶ 522.11[3], in which the discussion starts with, "Another pattern that
       6   had created some difficulty for the courts in applying section 522(f) was the problem of avoidable
       7   liens that are senior to unavoidable interests."
       8          The three deeds of trust and the judgment lien secure obligations in excess of the
       9   $1,305,375.00 value of the Property, without even taking into account the amount of the
      10   ($75,000.00) homestead exemption.
      11          The order of the liens in this case does not present the court with the simple situation of there
      12   being a deed of trust, homestead exemption, and then a judgment lien on the property encumbering
      13   some value in excess of the deed of trust and homestead exemption, or one in which the deed of trust
      14   and homestead exemption exhaust the value of the property.
      15          Creditor and Intervenor assert that to avoid all of the judgment lien based on the gross
      16   amount of liens would have the effect of not merely preserving the Debtor's $75,000.00 homestead
      17   exemption, but also handing the holder of the junior 2nd Deed of Trust, the Debtor's father in this
      18   case, an immediate windfall of $304,818.00, the value of the property in excess of the senior deed
      19   of trust and homestead exemption which exists for Creditor’s Judgment Lien that is senior in interest
      20   to the 2nd Deed of Trust.
      21          In properly applying 11 U.S.C. § 522(f) to this type of "sandwich" judgment lien, one
      22   questions whether Congress would draft a statute that works to benefit (the vast majority of time)
      23   institutional lenders holding junior deeds of trust who choose to lend to borrowers (and take a junior
      24   lien behind) who have existing judgment liens of record. Also, whether Congress has drafted a
      25   statute which would create an incentive for an insider, such as a debtor's parent, to obtain a deed of
      26   trust behind a judgment lien creditor (a loan that potentially never would be made based on
      27   reasonable business calculations by a non-colluding insider) for the purposes of manufacturing an
      28   impairment and transferring the judgment lien creditor's collateral to the insider or the debtor

                                                              4
Filed 05/24/19                                         Case 18-90258                                               Doc 272



       1   pursuant to 11 U.S.C. § 522(i).
       2   "Considered" to be an Impairment
       3          In drafting 11 U.S.C. § 522(f)(2), the language used by Congress is that the mathematical
       4   formula will produce a result that is to be "considered" to impair an exemption. It does not say
       5   "shall be the impairment of an exemption" or that “a lien impairs an exemption.” Instead, in drafting
       6   the “plain language” Congress has inserted the word “considered” into the exemption impairment
       7   process. The word "considered" as defined in the Merriam-Webster Dictionary as:
       8          transitive verb
       9                  1 : to think about carefully: such as
      10                            a : to think of especially with regard to taking some action
                                             //is considering you for the job
      11                                     //considered moving to the city
      12                            b : to take into account
                                            //The defendant's age must be considered.
      13                  ...
                          4 : to come to judge or classify
      14                          //consider thrift essential
      15          intransitive verb
      16                   : reflect, deliberate
                                  //paused a moment to consider
      17
      18          Much debate has raged over this “plain language.”
      19          This “considered to impair an exemption” is written in the passive voice, indicating that it
      20   may be the first step in the avoidance process - getting the Debtor into the avoidance door. Once
      21   “in the door,” it being considered a gross impairment, Debtor can then avoid the judgment lien to
      22   the extent that it impairs the exemption.
      23          In "considering" the impairment when there is a "sandwich judicial lien,” the Debtor is
      24   entitled to protect his homestead exemption (a dollar amount exemption - see Schwab v. Reilly, 130
      25   S.Ct. 2652, 2667, 177 L. Ed. 2d 234 (2010); Gebhart v. Gaughan (In re Gebhart), 621 F.3d 1206,
      26   1210 (9th Cir. 2010)) not merely avoid liens for which there is value in the Debtor’s interest in the
      27   property above the homestead exemption. Such avoidance is for the homestead amount and any
      28   amounts for which there is no value in the Debtor’s interest for the judgment lien, which avoidance

                                                                5
Filed 05/24/19                                       Case 18-90258                                                  Doc 272



       1   is preserved for Debtor as discussed below. In this case, the hundreds of thousands of pre-petition
       2   dollars stated to be owed to the holder of the 2nd Deed of Trust (based on Debtor's statement of the
       3   debt owed his father) are not changed. The 2nd Deed of Trust is junior to the same amount of senior
       4   interests as it was as of the commencement of the bankruptcy case. The fact that Congress has made
       5   the policy decision that such avoided amounts should go to the Debtor rather than the judgment lien
       6   creditor does not harm the holder of the 2nd Deed of Trust in this case.
       7   Application of 11 U.S.C. § 522(i)
       8          Congress has provided the courts and parties with an additional insight of what is intended
       9   by an 11 U.S.C. § 522(f) avoidance of a judgment lien. In 11 U.S.C. § 522(i) Congress provides:
      10          (i) (1) If the debtor avoids a transfer or recovers a setoff under subsection (f) or (h)
                  of this section, the debtor may recover in the manner prescribed by, and subject to
      11          the limitations of, section 550 of this title, the same as if the trustee had avoided such
                  transfer, and may exempt any property so recovered under subsection (b) of this
      12          section.
      13          (2) Notwithstanding section 551 of this title, a transfer avoided under section 544,
                  545, 547, 548, 549, or 724(a) of this title, under subsection (f) or (h) of this section,
      14          or property recovered under section 553 of this title, may be preserved for the benefit
                  of the debtor to the extent that the debtor may exempt such property under subsection
      15          (g) of this section or paragraph (1) of this subsection.
      16          In 11 U.S.C. § 550, Congress provides that upon avoiding a transfer, the transfer itself may
      17   be recovered. Here, the transfer avoided is the lien. Congress further provides in 11 U.S.C. § 551
      18   that a transfer avoided under 11 U.S.C. § 522 is "preserved for the benefit of the bankruptcy estate."
      19   However, when such avoided transfer is subject to the claim of exemption, the provisions of
      20   11 U.S.C. § 522(i)(2) expressly provide that the transfer is preserved for the benefit of the debtor.
      21          Thus, in avoiding a judgment lien pursuant to 11 U.S.C. § 522(f) in the "sandwich" lien
      22   situation, the Debtor avoids and then preserves for Debtor’s benefit the avoided portion of the
      23   judgment lien. This preserved portion of the judgment lien is for the benefit of the Debtor
      24   (11 U.S.C. § 522(i)), which continues in priority to the junior consensual 2nd Deed of Trust. While
      25   it may seem a bit strange that a debtor would have an interest in a judgment lien enforceable against
      26   property he or she owns, it is the Bankruptcy Code that creates such an “anomaly” for
      27   nonbankruptcy attorneys. The holder of the junior deed of trust is not harmed, the judgment lien
      28   otherwise coming before it (generally, it would not be a debtor's father holding the junior deed of

                                                              6
Filed 05/24/19                                       Case 18-90258                                                  Doc 272



       1   trust, but some institutional lender looking to benefit from a mathematical reduction in the judgment
       2   lien senior to it).
       3   Review of Case Authority
       4           The case Moldo v. Charnock (In re Charnock), 318 B.R. 720 (B.A.P. 9th Cir. 2004)
       5   addressed this "sandwich" judgment lien issue. In Moldo, the liens and exemption amounts totaled
       6   ($514,348.00) and the value of the property was $435,000.00. In addressing the "windfall" scenario
       7   for the junior deed of trust holder, the Moldo court concluded that since the debtor was the
       8   beneficiary of the preserved avoided judgment lien, the holder of the junior deed of trust did not
       9   receive a windfall, but was still subject to the same judgment lien. The Moldo court cited to the
      10   legislative history and the dissent in In re Simonson, 758 F.2d 103 (3rd Cir. 1985), which is
      11   identified as the legal theory incorporated by Congress and result sought in the 1994 legislation.
      12
                            Under my view of this case, therefore, the Simonsons should be permitted to
      13           apply to their exemption the value of the avoided liens, $14,411.33, leaving the SBA
                   in the same priority position it occupied prior to the commencement of the case. This
      14           result not only effectuates Congress' intent to preserve the debtor's exemption and
                   thereby provide them with a "fresh start," but also prevents a junior encumbrancer
      15           from receiving a windfall merely because the debtor chose to avoid the superior
                   judicial liens. See H.R. Rep. No. 595, 95th Cong., 1st Sess. 376, reprinted in 1978
      16           U.S. Code Cong. & Ad. News 5963, 6332 (noting that a primary purpose of § 551
                   as a whole is to prevent junior creditors from benefitting at the expense of the
      17           estate when senior liens are avoided).
      18   In re Simonson, 758 F.2d at 110 (emphasis added).
      19           There was no windfall because the exemption consumed the entire judgment lien sought to
      20   be avoided, not merely a fractional part thereof. In Moldo, the court (correctly) stated that a debtor
      21   preserving the homestead exemption was not a "windfall" for the debtor, but part of the fresh start
      22   intended by Congress. Moldo v. Charnock, 318 B.R. at 725.
      23           But as to the junior deed of trust holder in Moldo, the Bankruptcy Appellate Panel went
      24   further to state,
      25
                           Nor are we persuaded by Creditor's argument that Consensual Lender might
      26           receive an unintended windfall from avoidance of Creditor's judicial lien. Creditor
                   cites no authority that Consensual Lender would receive any benefit from such
      27           avoidance, and the dissent in Simonson (approved by the legislative history to the
                   1994 amendments) suggests otherwise:
      28

                                                             7
Filed 05/24/19                                          Case 18-90258                                                       Doc 272



       1                          . . . the debtor may recover the avoided judicial lien [under
                           Section 522(i)(1)], and the equitable interest represented thereby
       2                   merges with the legal title to the property already in the estate.
       3   Id.3
       4           However, in the Motion now before the court there is $304,818.00 in value for the judgment
       5   lien that is in excess of the senior lien and the Debtor’s exemption. If that value in the property were
       6   deemed to impair the exemption just because the Debtor’s father placed the 2nd Deed of Trust on
       7   the Property for some additional obligations, then there would be $304,818.00 of actual value
       8   encumbered by the Judgment Lien that would be taken from Creditor and either: (1) given to
       9   Debtor’s father whose 2nd Deed of Trust is junior to the Judgment Lien as a matter of law or (2) to
      10   the Debtor for existing value in the Property which Debtor cannot claim as exempt.
      11           As discussed below, the court concludes that the $304,818.00 of actual value in the Property
      12   which exists for Creditor’s Judgment Lien results in there being the Judgment Lien in the amount
      13   of ($304,818.00) that cannot be avoided. The ($465,182.00) balance of the Judgment Lien that
      14   exceeds the $304,818.00 value for the lien can be avoided and is preserved for the benefit of the
      15   Debtor pursuant to 11 U.S.C. § 522(f), which is senior to the 2nd Deed of Trust.
      16   Federal and California Law Harmonized
      17           The above interpretation of the law honors both to the Bankruptcy Code and California law
      18   in applying the provisions of 11 U.S.C. § 522(f).
      19           As a matter of California law and if Creditor were to take the property to judicial sale as part
      20   of enforcing her judicial lien, from the monies first received from the judicial sale she would have
      21
                   3
                     In discussing the “sandwich” judicial lien situation, the legislative history includes the
      22   following statement:
      23           The amendment also overrules In re Simonson, 758 F2d 103 (3d Cir. 1985), in which the
      24           Third Circuit Court of Appeals held that a judicial lien could not be avoided in a case in
                   which it was senior to a nonavoidable mortgage and the mortgages on the property
      25           exceeded the value of the property. The position of the dissent in that case is adopted.

      26   1994(H.R. REP. 103-835, 52-54, 1994 U.S.C.C.A.N. 3340, 3361-63). The dissent in Simonson expressly
           raises and then resolves the potential windfall to the junior lien creditor issue concluding that there was no
      27   value after the senior lien and the avoided exemption preserved for the debtor. See citation to the dissent
           in Simonson, which is adopted into the 1994 legislation expressly stating that the junior non-consensual
      28   lien holder is not to benefit from the lien avoidance. In re Simonson, 758 F.2d at 110.

                                                                 8
Filed 05/24/19                                      Case 18-90258                                                  Doc 272



       1   to pay Debtor the $75,000.00 homestead exemption amount. See Cal. C.C.P. § 704.800 and
       2   § 704.850 (emphasis added) which mandates the order of distribution of proceeds of a judicial lien
       3   sale:
       4
                   § 704.850. Distribution of proceeds of sale of homestead
       5
                   (a) The levying officer shall distribute the proceeds of sale of a homestead in the
       6           following order:
       7                  (1) To the discharge of all liens and encumbrances, if any, on the property.
       8   California Code of Civil Procedure § 704.800 requires the bid at the sale of homestead property to
       9   be in excess of the senior liens and encumbrances to the judgment lien for which the sale is being
      10   conducted on the property being sold.      See Bratcher v. Buckner, 90 Cal. App. 4th 1177, 1189
      11   (2001); Rourke v. Troy, 17 Cal. App. 4th 880, 885-886 (1983).
      12                  (2) To the judgment debtor in the amount of any applicable exemption of
                          proceeds pursuant to Section 704.720.
      13
                          (3) To the levying officer for the reimbursement of the levying officer’s
      14                  costs for which an advance has not been made.
      15                  (4) To the judgment creditor to satisfy the following:
      16                          (A) First, costs and interest accruing after issuance of the writ
                                  pursuant to which the sale is conducted.
      17
                                  (B) Second, the amount due on the judgment with costs and interest,
      18                          as entered on the writ.
      19   At this point, as provided in Rourke, the next monies will go to pay junior lien creditors to the
      20   judgment lien being enforced.
      21
                          (5) To the judgment debtor in the amount remaining.
      22
                   (b) Sections 701.820 and 701.830 apply to distribution of proceeds under this
      23           section.
      24   Id. Therefore, in the course of creditor asserting its rights, it can only recover the value over the
      25   senior lien(s) and homestead exemption.
      26           In 11 U.S.C. § 522(i) Congress provides that the avoided judicial lien is recovered by the
      27   Debtor in the same way an avoided lien is recovered by of the bankruptcy estate under 11 U.S.C.
      28   § 551. This preservation of the avoided judgment lien is discussed on COLLIER ON BANKRUPTCY,

                                                            9
Filed 05/24/19                                         Case 18-90258                                                    Doc 272



       1   SIXTEENTH EDITION, ¶ 522.12 [4] (emphasis added) as follows:
       2           [4] Effect of Section 522(i)
       3           In keeping with the notion that the debtor is exercising the powers of the trustee in
                   these transfer avoidance actions, section 522(i)(2) adopts the rule of section 551 that
       4           avoided transfers are preserved. Under section 551, these transfers are preserved for
                   the benefit of the estate, while under section 522(i)(2), they are preserved for the
       5           benefit of the debtor. There is, however, a difference in the language of section
                   522(i)(2) as compared to section 551. Section 522(i)(2) provides that the avoided
       6           transfer “may be preserved,” while section 551 states that the avoided transfer “is
                   preserved.” Thus, the debtor should request that the avoided transfer be preserved in
       7           an appropriate case. Preservation of these transfers allows the debtor to stand in
                   the shoes of the transferee and obtain the benefit of that person’s position
       8           relative to other creditors.
       9           Thus, the exemption laws, the avoiding provisions, and the preservation of the interest
      10   transferred at play (11 U.S.C. § 522(f), § 522(i), § 550, and § 551) are consistent with each other
      11   and are properly applied in the sandwich judgment lien situation by avoiding that portion of the
      12   judgment lien for which there is no value in the Property after considering the senior unavoidable
      13   liens and homestead exemption. This protects the property rights of the judgment lien creditor
      14   which actually exist and avoids that portion of the judgment lien for which there is no value.
      15   Further, it gives full force and effect to preserving the avoided portion of the judgment lien (for
      16   which there was no value as of the filing of the case) for the Debtor to preserve that position as he
      17   works to build value in his homestead property going forward. The junior, out of the money,
      18   unavoidable deeds of trust do not merely slip in and gobble up Debtor’s exemption and take the
      19   position of the judgment lien that federal law allows Debtor to avoid and preserve for his benefit.4
      20           For the court to finally determine the amount of the lien to be avoided and the portion of the
      21   judgment lien, if any, that cannot be avoided under 11 U.S.C. § 522(f), the evidentiary hearing was
      22   conducted on March 13, 2019.
      23   ///
      24   ///
      25
                   4
                      This also creates a benefit for the junior, out of the money, unavoidable liens. Though they do
      26   not get to slip up and take the avoided judgment lien’s position, the avoided judgment lien position
           becomes a static amount. It is the Creditor who continues to hold the judgment, including the portion no
      27   longer secured by the judgment lien, which is accruing the post-judgment interest. Thus, for the junior,
           out of the money, unavoidable liens, the senior lien position to them is no longer growing at 10% per
      28
           annum.

                                                               10
Filed 05/24/19                                         Case 18-90258                                                   Doc 272



       1                        DETERMINATION OF VALUE OF THE PROPERTY
                                                 AND
       2                             AVOIDANCE OF JUDGMENT LIEN
       3           The court was presented with expert witnesses by the Debtor and by the Creditor and
       4   Intervenor. Each also presented witnesses concerning the damage to the dock on the Property and
       5   repair expenses to be considered by the court in making the determination of value.
       6           An initial, and unusual issue, was presented to the court. As discussed in the court’s oral
       7   findings, the various experts could not agree as to the size of the residence on the Property. The
       8   sizes of the residence ranged from:
       9           Debtor’s Expert Christine Rodriguez..............................3,267 square feet
      10                   to
      11           Debtor’s Second Expert Jack Paddock...........................3,474 square feet
      12                   to
      13           Creditor and Intervenor’s Expert Roxana Stobaugh........3,665 square feet.
      14   The square footage amounts testified to by each of the above experts are set forth in the appraisal
      15   reports admitted into evidence which are included as part of their respective Direct Testimony
      16   Statements (L.B.R. 9017-1).
      17           Ms. Rodriguez testified that she believes that the Calaveras County records for the square
      18   footage of homes are often inaccurate, and that her statement of size of 3,267 square feet is based
      19   on her measuring the Property. While not saying that Calaveras County maintains inaccurate
      20   records, Creditor and Intervenor’s expert, Ms. Stobaugh, testified that she too measured the Property
      21   to get the 3,665 square foot size. Debtor’s second expert, Jack Paddock, did not testify as to his
      22   method in determining the square footage of 3,474 stated in his appraisal.
      23           Ms. Stobaugh offered further testimony that may shed some light on the differences. She
      24   testified that because the home is built into a hillside, sloping down to the lake level, the lower floor
      25   is built into the hill and cannot be easily measure from the outside. She testified that to get an
      26   accurate measurement she measured the exterior for the upper floor and then did an interior
      27   measurement for the lower floor.
      28           In Debtor’s Supplemental Evidentiary Hearing Brief, Debtor reports to the court that

                                                                11
Filed 05/24/19                                       Case 18-90258                                                    Doc 272



       1   Calaveras County lists the residence as being 3,500 square feet in size. Supplemental Evid. Hrg.
       2   Brief, p. 2:2-6; Dckt. 264. This is consistent with the 3,474 square feet size used by Debtor’s second
       3   expert Jack Paddock.
       4          It would also be curious, if the residence was only 3,267 square feet in size, that Debtor
       5   would be paying property taxes on 233 square feet which did not exist, year after year. In making
       6   the factual determination of value, the court concluded that Debtor’s second expert’s statement of
       7   size at 3,474 square feet and the reported Calaveras County record stated size of 3,500 to be the most
       8   accurate statements and evidence in making the valuation determination.
       9          As stated by the court on the record, after giving less weight to the outliers in adjusted value
      10   (such as listing price rather than actual sales price) the three experts were fairly close on the square
      11   footage value for this property - ranging in the high three hundreds to low four hundreds of dollars
      12   per square foot.
      13          As one can compute by simple math, if the property with this residence has a value (based
      14   on all of the adjudged values for the comparables) of $400.00 a square foot for a 3,500 square foot
      15   home (to use nice round numbers), then the value of the Property could be computed to be
      16   $1,400,000.00. At $375.00 per square foot it would be $1,312,500.00 and at $425.00 a square foot
      17   it would be $1,487,500.00.
      18          The court also considered, and made adjustments for the undisputed fact that there was some
      19   damage to the dock. As stated in its findings at the hearing, the court was not presented with reports
      20   of the actual damage (in part because to determine the interior damage parts would have to be
      21   disassembled, which nobody would want to do until the lien avoidance was determined) that would
      22   have to be fixed. The court was presented with construction experts providing testimony by:
      23
                  1. Creditor and Intervenor’s construction expert John Tyler that to remove the damaged
      24          surface, install new subfloor, and make the exterior finish work, the cost would be
                  $59,895.00. This amount did not include costs for any repairs for damage once the surface
      25          coating was removed and the interior damage, if any, exposed.
      26          2. Debtor’s first construction expert Victor Scott Norvik that to remove the visibly damaged
                  portions, rebuild the entire deck, put in place a new support structure, with new deck and
      27          electrical would have a cost of $106,472.00.
      28   ///

                                                             12
Filed 05/24/19                                       Case 18-90258                                                    Doc 272



       1          3. Debtor’s second construction expert Jeff DeBernardi (who was identified as a friend of
                  the Debtor and friend of Debtor’s ex-spouse) that to tear the dock out and do an entire dock
       2          replacement would cost $202,232.25.
       3          While Debtor vigorously argued that of course the value had to be reduced by $202,232.25
       4   and Creditor and Intervenor argued that at most a $59,000.00 adjustment should be considered,
       5   neither presented the court with a clear explanation why either was correct. Additionally, as stated
       6   by the court at the hearing, the various experts did not clearly provide testimony of their knowledge
       7   and experiences as to how a buyer would make a price adjustment for the unknown repairs, other
       8   than to say that it would not be a dollar for dollar adjustment.
       9          In the end, the court, as the finder of fact and applying the law as stated in 11 U.S.C. § 522(a)
      10   for determining “value,” concluded that this Property had a value, as of the April 13, 2018
      11   commencement of Debtor’s bankruptcy case of $1,305,375.00. This allows for a significant
      12   reduction for the unknown deck repairs (though not the full $202,232.25 argued for by Debtor).
      13          Therefore, upon consideration of the evidence presented, multiple briefs presented by Debtor
      14   and Creditor and Intervenor, weighing the testimony of the witnesses and the credibility of their
      15   statements and methodology in computing values, and the application of 11 U.S.C. § 522(f) and (i),
      16   the court determines that with a value of $1,305,357.00 the avoidance of the judgment lien of
      17   Creditor Helen McAbee on the real property commonly known as 83 Sanguinetti Court,
      18   Copperopolis, California is computed as follows:
      19                                            Debtor
      20                                            Calculation
                 Fair Market Value                  $1,305,375.00
      21
                 1st DOT, Senior to Judgment        ($925,557.00)
      22         Lien
      23         Homestead Exemption                ($75,000.00)

      24
                 Amount of Non-Avoidable            $304,818.00
      25         Judicial Lien
      26
      27
      28

                                                             13
Filed 05/24/19                                     Case 18-90258                                                  Doc 272



       1         Avoided Amount of Creditor        ($465,182.00)       The amount of the
       2         Judgment Lien Preserved for                           ($770,000.00) judgment lien
                 Debtor Pursuant to 11 U.S.C.                          secured debt in excess of the
       3         § 522(i).                                             $304,818.00 value in the
                                                                       Property for said lien.
       4
       5          The ($465,182.00) voided amount of the judgment lien is preserved for the benefit of Debtor

       6   as provided in 11 U.S.C. § 522(i), § 550, and § 551.

       7          The separate order of the court shall be issued avoiding the lien as stated in the Memorandum

       8   Opinion and Decision, which incorporates the court’s findings of fact and conclusions of law stated

       9   orally on the record at the March 13, 2019 Evidentiary Hearing.

      10            May 24, 2019
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                           14
Filed 05/24/19                                    Case 18-90258                                               Doc 272



       1
                                   Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated document
           transmitted herewith to the parties below. The Clerk of Court will send the document via the BNC
       4   or, if checked ____, via the U.S. mail.
       5
            Debtor(s)                                       Attorney for the Debtor(s) (if any)
       6
       7    Bankruptcy Trustee (if appointed in the         Office of the U.S. Trustee
            case)                                           Robert T. Matsui United States Courthouse
       8                                                    501 I Street, Room 7-500
                                                            Sacramento, CA 95814
       9
            Richard B. Gullen, Esq.                         Stephen D. Finestone, Esq.
      10    Rossi, Hamerslough, Reischl & Chuck             Finestone Hayes LLP
            1960 The Alameda, Ste. 200                      456 Montgomery Street, 20th Flr.
      11    San Jose, CA 95126-1493                         San Francisco, CA 94104
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
